DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “light emitting unit” in claims 1-3, 5 and 9-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lange Robert (DE102016219518A1, English machine translation, hereinafter “Rober”, cited by applicant).
Regarding claim 1,  Robert teaches an illumination device (10) for time-of-flight detection (figs. 1 and 3), comprising: a light emitting unit (12) configured to emit a light ray pattern for generating a light pattern; and a lens portion (15) configured to focus the emitted light ray pattern at a predetermined focal point at a predefined distance to the lens portion for generating the light pattern ([0005] and [0022]).
Regarding claim 2, Robert further teaches wherein the light emitting unit include at least one diffractive optical element (18, fig. 3) for generating the light ray pattern ([0027]).
Regarding claim 3, Robert further teaches wherein the light emitting unit includes at least one laser element ([0025]).
Regarding claim 4, Robert further teaches wherein the at least one laser element includes a vertical-cavity surface emitting laser ([0025]).
Regarding claim 6, Robert further teaches wherein the lens portion includes a lens system (fig. 3 and [0022]).
Regarding claim 8, Robert further teaches wherein the lens portion is configured to adapt a light ray direction (fig. 1 and [0022]).
Regarding claim 9, Robert further teaches wherein the light emitting unit is further configured to adjust the intensity of the emitted light ray pattern ([0052]).
Regarding claim 10, Robert teaches a time-of-flight system (figs. 1 and 3), comprising: an illumination device (10) for time-of-flight detection, including: a light emitting unit (12) configured to emit a light ray pattern for generating a light pattern; and a lens (15) configured to focus the emitted light ray pattern at a predefined focal point distant to the lens; and a time-of-flight sensor (22) for detecting reflected light originating from the emitted light ray pattern ([0005], [0021] and [0022]).
Regarding claim 11, Robert further teaches wherein the light emitting unit is further configured to change its focal distance ([0049]).
Regarding claim 12, Robert further teaches wherein the focus distance of the emitting light ray pattern is configured based on input parameters or a measured depth ([0052]).
Regarding claim 13, Robert further teaches a circuitry configured to analyze the reflected light detected by the time-of-flight sensor ([0005] and [0023]-[0026], [0044] and [0045]).
Regarding claim 14, Robert teaches a method for time-of-flight detection, comprising: emitting a light ray pattern through a lens portion (15), thereby generating a light pattern at a predefined focal point at a predefined distance to the lens portion; and detecting reflected light originating from the emitted light ray pattern (figs. 1, 3, [0005] and [0021]-[0026]).
Regarding claim 15, Robert further teaches analyzing the reflected light ([0005]).
Regarding claim 16, Robert further teaches analyzing the reflected light including determining a light pattern or valleys in the reflected light (fig. 9, [0023]-[0026], [0044] and [0045]).
Regarding claim 17, Robert further teaches wherein the light pattern and valleys are detected, based on a threshold value ([0044]-[0046]).
Regarding claim 18, Robert further teaches adjusting the intensity of the emitting light ray pattern ([0052]).
Regarding claim 19, Robert further teaches wherein the intensity is adjusted together with the light ray direction (fig. 10 and [0047]).
Regarding claim 20, Robert further teaches calculating a depth, based on the detected reflected light ([0005]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert in view of Buttgen et al. (WO 2017/023208A1).
Regarding claim 5, Robert further teaches wherein the light emitting unit includes a plurality of laser elements ([0025]) but silent to the plurality of laser elements are arranged in an array.
However, Buttgen teaches illumination system for time-of-flight detection (fig. 2 and [0026]) comprising a plurality of laser elements that are arranged in an array ([0025]).
In view of Buttgen’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Robert by incorporating the teaching as taught by Buttgen in order to arrive at the claimed invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert in view of Axelsson (US 2017/0371029).
Regarding claim 7, Robert teaches all subject matter claimed as applied above except for the lens portion (15, fig. 1 and [0022]) includes at least one liquid lens.
However, Axelsson teaches lens portion includes liquid lens ([0051] and [0052]).
In view of Axelsson’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Robert by incorporating the teaching as taught by Axelsson in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since it is just a matter of design options and utilizing an alternative material for the lens portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
References: Hudman (US 2014/0049766); Rayer et al. (US 2018/0259646); Skowronek (US 2018/0217234); Wan et al. (US 2016/0182789) and Hudman (US 2016/0146927) are cited because they are related to illumination device for time-of-flight camera.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887